Detailed Office Action
The communication dated 2/16/2022 has been entered and fully considered.
Claims 1-3 and 8-14 have been amended.  Claims 4-7 have been canceled.  Claims 1-3 and 8-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and amendments
In light of amendment the Examiner withdraws the previous ODP rejections
In light of amendment the Examiner withdraws the 112(b) rejections.
In light of amendment the Examiner withdraws the rejections over BROWN to claims 1, 2, 9, and 14.  BROWN does not teach a conical funnel.
The obviousness rejection to claim 8 over BROWN has been withdrawn based upon the dependency.
In light of amendment the Examiner withdraws the rejection of BROWN over claim 11 as it does not teach the claimed a dual channel sleeve separable from the mouthpiece assembly.
The Examiner maintains the rejection towards BROWN over claim 10.  BROWN does teach the dual-channels juxtaposed to each other as rejected below.
Applicant argues that JACKSON does not teach a conical funnel.
In response check valve (34) has air feeding it through a frusto-conical funnel.  It has a wide end and a narrow end with the narrow end at the check valve and the wide end position toward the top opening.  The 2D shape shown is closer to a conical (frusto-conical) shape than the applicant’s own drawings.

    PNG
    media_image1.png
    270
    487
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 14 the applicant claims the funnel has a conical shape.  The applicant does not have support for the term conical in the specification or in the drawings.  The specification does not mention the funnel shape listing only it an element (33) on the drawing.  As per the drawing element (33) is not a cone (or frusto-cone) as seen by the different slopes of the walls.
Claims 2-3, 8, and 9 depend from claim 1 and are similarly rejected.
As for claims 2 and 10, the applicant claims a first and second channel which the applicant has support for.  However the applicant states that the first channel is downstream of the first check valve and the  second channel is upstream of the second check valve.  There is no direct support for this in the specification.  Further, the drawings appear to show that the channels should either both be defined as upstream or both be defined as downstream of the valves of the mouthpiece (depending on if you define upstream/downstream in relation to the exhale or inhale function).
Claims 11-14 depend from claim 10 and are similarly rejected.
In claim 14, the applicant claims the neck portion is a rigid polymer.  However, the specification only states that the “sleeve” has a rigid polymer.  The applicant does not appear to be claiming the sleeve in this claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14 the applicant is claiming “a neck portion thereof”.  It is not clear what has the neck portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,089,225 BROWN et al., hereinafter BROWN.
As for claim 10, BROWN discloses a mouth piece (20) with an exterior, an inner plenum, an opening at the top, [Figure 1, abstract].  The mouthpiece comprises two diverter valves a first exhaling valve (40) and a second inhalation valve (30) [Figure 1].  Each of the valves can be a duck bill valve which is a valve wherein the flaps meet at a ridge [col. 6 lines 30-35].    The device has two channels as shown in the marked-up figure below.  The channels are next to each other and therefore juxtaposed.
	
    PNG
    media_image2.png
    215
    384
    media_image2.png
    Greyscale


Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,369,798 JACKSON, hereinafter JACKSON.
As for claim 1, 2, 10, and 11, JACKSOM discloses a cigarette holder body (12) [abstract].  The Examiner interprets the whole of the body as a mouthpiece for the cigarette (16) which is inserted therein [Figure 1].   The device has an opening (14) and inner plenum and a base.  The device has two one-way valves which work in the opposite direction, an inhalation valve (34) and an exhalation valve (44) [Figure 6].  The valves meet at a central ridge and therefore are duck-bill valves [Figure 6].  The pieces of the sleeve are removable therefrom.


    PNG
    media_image1.png
    270
    487
    media_image1.png
    Greyscale


JACKSON discloses a first and second channel which are juxtaposed to each other.  The first channel is downstream the first check valve and the second channel is upstream the second check valve.  The Examiner defines the term the flow downstream in terms of exhaling (the term downstream and upstream can be defined in either direction.

    PNG
    media_image3.png
    277
    666
    media_image3.png
    Greyscale


As for claim 3 and 12, the mouthpiece (12) is a single unitary piece which is removable from the vaporizer (16 i.e. the cigarette) which is inserted therein [Figure 1].  The pieces of the sleeve are removable therefrom.
As for claim 13, the mouthpiece further comprises a filter (46) configured inside of the mouthpiece [col. 2 lines 60-65].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,369,798 JACKSON, hereinafter JACKSON in further view of U.S. 2014/0186015 BREIWA et al., hereinafter BREIWA.
As for claim 8, the mouthpiece 12 at least comprises some plastic [col. 2 lines 20-25].  The holes for the cigarette and the exhalation opening are cylindrical and the whole bottom is semi-cylindrical [claim 3].  However, it is prima facie obvious to change the shape absent evidence of unexpected results [MPEP 2144.04 (IV)(B)].  A cylindrical base would also be an aesthetic design change [MPEP 2144.04 (I)].
JACKSON fails to disclose annular ribs.  BREIWA discloses annular ribs (25) [Figure 18 ; 0038] on a smoking type device.  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the ribs of BREIWA to the device of JACKSON.  The person op ordinary skill in the art would be motivated to do so to increase gripping [0038].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748